Watson, J.
This case is here on the appeal of Hiram L. *90Sparrow, executor of the last will and testament of Enoch H. Vincent, deceased, from the decree of the probate court, by which the estate of the testator is ordered to be distributed. Theappellees moved to dismiss the appeal, for that the appellant-has no such interest in said decree as entitles him to appeal therefrom.
The petition for the appeal shows the appellant’s relation, to the estate to be that of an executor, simply. This relation neither gives him any legal right, nor places him under any-legal liability, which may be enlarged or diminished by the decree-of distribution. It follows that he has no such interest as is necessary by statute to the right of appeal (P. S. 2973), and the-motion to dismiss should have been granted. Hemenway v. Corey, 16 Vt. 225; In re Clark’s Estate, 79 Vt. 62, 64 Atl. 331, 118 Am. St. Rep. 938.
Decree overruling the motion to dismiss the appeal reversed,. and the appeal dismissed with costs to the appellees. To be certified to the probate court.